DETAILED ACTION
1. This action is in response to the amendment filed 14 September 2020.
2. Claims 1-20 are cancelled. Claims 21-40 are pending.  Claims 21-40 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 14 September 2020 have been fully considered and they are not considered persuasive.
 Applicant respectfully submits that the elements of as-amended Claim 21 reflect an improvement in the functioning of a computer or other technology. In particular, Claim 21 improves in the technology of online education by providing live class room experience in online courses that are otherwise presented to learners in impersonal computerized environments.
The examiner respectfully disagrees. The claim includes generic computers being utilized for this process and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision but for edification the Applicant’s specification has been 
The applicant also asserts that, as-amended, Claim 21 implements the alleged judicial exception with and uses the judicial exception since Claim 21 integrates “a facilitated learning component” with the MOOC application hosted on the online education platform. The facilitated learning component identifies “one or more facilitator touch points in the presentation of the MOOC [from the online education platform to the learner], and adds “one or more simulations of a live classroom experience to the presentation of the MOOC [from the online education platform to the learner].” Therefore, as-amended Claim 21 elements effect a transformation or reduction of a particular article to a different state or thing and by adding one or more simulations of a live classroom experience to the presentation of the MOOC and integrates any alleged judicial exception into a practical application.
The examiner respectfully disagrees. This judicial exception is not integrated into a practical application. For example, the amended claim 21 only recites the additional elements of “computer-implemented”, “platform”, “component” and “computing device” to describe presenting information and facilitating learning in an online live classroom setting. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the 
	

Claim Rejections - 35 USC § 112
6.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 21 and 31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	Claims 21 and 31 are directed at a "one or more simulations of a live classroom experience to the presentation of the MOOC at the one or more facilitator touchpoints, the facilitated learning component adding the one or more simulations of the live classroom experience." However the Examiner is unable to find a definite statement of the simulation in the applicant’s originally filed specification. For example, this is one of the closest description to simulating the live classroom experience that the specification includes which describes:


 As demonstrated in the above paragraph, the specification does not describe anywhere how this would be done nor mention any statement of applying simulation to the concepts being claimed.  Instead, it just describes how the learning interface is similar to other periods of the online course.
                Therefore, no description as to the simulation is mentioned in the specifications. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
                Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 21 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

[0071] FIG 4 is a diagram of an example user interface 400 that provides a facilitated learning interface 402 for an online course. In the example shown in FIG 4, the facilitated learning interface 402 is shown for a Sample Programming Course by Example University for Week One of the online course (the course introduction). Similar facilitated learning interfaces can be provided for other weeks of the online course. These facilitated learning interfaces can be customized for the facilitated learning that can be provided at that point in the online course.

As demonstrated in the above paragraph, the specification does not describe anywhere how this would be done nor mention any statement of applying simulation specifically to the live classroom experience.  Instead, it just describes how the learning interface is similar to other periods of the online course.
For examination purposes they will be considered as virtual examples of the classroom experience.  The dependent Claims inherit the deficiency of the independent and thus are similarly rejected.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitations and steps described in Claims 21 are generally directed to a method for presenting a massive open online course (MOOC) via a MOOC application hosted on an online education, the method comprising: integrating a facilitated learning with the MOOC application hosted on the online education: delivering, from the online education to a learner on a remote (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), a presentation of the MOOC in one or more sessions over a period of time: identifying, by the facilitated learning, one or more facilitator touch points in the presentation of the MOOC to the learner (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity): and adding, by the facilitated learning, one or more simulations of a live classroom experience to the presentation of the MOOC at the one or more facilitator touchpoints. the facilitated learning adding the one or more simulations of the live classroom experience (Collecting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) to the presentation of the MOOC via one or more of instant messages, email messages, and voicemail messages. (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which under its broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of mental process and organizing human activity but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “platform”, “component” and “computing device”, nothing in the claim elements precludes the steps from practically being performed or read into the mind for the purposes of organizing human activity. For example, but for the “computer-implemented”, “platform”, “component” 
This judicial exception is not integrated into a practical application. For example, claim 21 only recites the additional elements of “computer-implemented”, “platform”, “component” and “computing device” to describe presenting information and facilitating learning in an online live classroom setting. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the displaying (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims include additional elements that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0037] In some implementations, the computing devices 102 a-d can be laptop or desktop computers, smartphones, personal digital assistants, tablet computers, or other appropriate 116, with other computing devices or computer systems. In some implementations, the computing devices 102 a-d can perform client-side operations, as discussed in further detail herein. Implementations and functions of the system 100 described herein with reference to computing device 102 a, may also be applied to computing device 102 b, computing device 102 c, and computing device 102 d and other computing devices not shown in FIG. 1 that may also be included in the system 100.

Which shows generic computers being utilized for this process, such as a laptop, desktop, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as computing devices, nor the transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 31 also contains the identified abstract ideas above, with the additional elements of a non-transitory and machine-readable medium and processor, where are highly generalized similar to above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 21 above.
Claims 22-30 and 32-40 also contain the identified abstract ideas, further limiting them such as by analysis of information through modeling which are all part of the abstraction and employing semantic determination on a document, as this is a used for performing the “Mental Process” as well as 
Therefore, Claims 21-40 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.  Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20140038162 to Karpoff (hereinafter referred to as “Karpoff”) in view of US patent number 20120290950 to Rapaport (hereinafter referred to as “Rapaport”).

(A) As per claim 21/31, Karpoff teaches a computer-implemented method for presenting a massive open online course (MOOC) via a MOOC application hosted on an online education platform, the method comprising: integrating a facilitated learning component with the MOOC application hosted on the online education platform; (Karpoff: [0034 has using an online education system that is open, 
delivering, from the online education platform to a learner on a remote presentation of the MOOC in one or more sessions over a period of time; (Karpoff: [0034 has using an online education system that is open, 0052 describes the presenting of the education system on a presenting interface, 0110 includes having the class settings in various different sessions and timeframes over a period of time, 0181 describes an online learning system with various applications
identifying, by the facilitated managing component, in the presentation of the MOOC to the learner, and adding, by the facilitated learning component, of a live classroom experience to the presentation of the MOOC at the facilitated learning component adding the of the live classroom experience to the presentation of the MOOC. (Karpoff: [0034 has using an online education system that is open, 0042 includes components used to facilitate the learning between various individuals in this learning system, 0052 describes the presenting of the education system on a presenting interface, 0070 uses a computer system to provide the service for the users of the system, 0092 includes the live presentation of the classroom materials, 0181 describes an online learning system with various applications])
Karpoff does not teach simulations, facilitator touchpoints, instant messaging, email messaging and voice messaging which is taught by Rapaport
Utilizing the the one or more facilitator touchpoints (Rapaport: [0044 uses the touch screen which is interpreted to have various touchpoints for the user/facilitator])
Applying one or more simulations (Rapaport: [0460 includes the application of simulations])
Using one or more of instant messages, email messages, and voicemail messages. (Rapaport: [0092 includes the use of voice messages, 0199 describe the use of emails, 0693 applies instant messaging to communicate]) 
 with simulations, touch points, instant messaging, email messaging, and voice messages of Rapaport as they are analogous art along with the current invention which solve problems related to create the online course platform by allowing methods of teaching and communications, and the combination would lead to interactions for the online courses with communication as taught in [0092] of Rapaport.

(B) As per claims 22 and 32, Karpoff teaches the computer-implemented method further comprising [As in claim 21]: providing the learner with access to help including access to help and guidance from other learners. (Karpoff: [As in claim 21, 0049 include the accessing of learning education, 0137 describes the utilization of help to guide learners])
Karpoff does not teach instant messaging for online chat sessions which is taught by Rapaport
	Using instant messages for online chat sessions. (Rapaport: [0693 applies instant messaging to communicate online])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the learning aid and guidance of Karpoff with online instant messaging of Rapaport as they are analogous art along with the current invention which solve problems related to create the help required for learning, and the combination would lead to interactions for the online courses with communication as taught in [0092] of Rapaport.

(C) As per claim 23 and 33, Karpoff teaches the computer-implemented method, wherein [As in claim 21] providing the learner with access to help includes access to an online [As in claim 22] where the learner and a mentor can participate live in an interactive. (Karpoff: [As in claim 21, 22, 0092 includes the application of a live interaction between a mentor or instructor and a student])
 does not teach utilizing a discussion forum or a question and answers exchanges which is taught by Rapaport
Utilizing a discussion forum (Rapaport: [0033 applies a forum for discussion online])
Creating a question and answer format (Rapaport: [0131 includes the utilization of a question and answer format for users])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the learning access and interaction of Karpoff with the discussion forums and question/answer format of Rapaport as they are analogous art along with the current invention which solve problems related to create the communication and access required for learning, and the combination would lead to interactions for the online courses with communication as taught in [0092] of Rapaport.

(D) As per claims 24 and 34, Karpoff teaches the computer-implemented method [As in claim 21], wherein the online discussion (Karpoff: [As in claim 21, 0035 describes the application of discussions online])
Karpoff does not teach utilizing a discussion forum or an instant messaging session which is taught by Rapaport
Utilizing a discussion forum (Rapaport: [0033 applies a forum for discussion online])
Using instant messages. (Rapaport: [0693 applies instant messaging to communicate]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the online discussions of Karpoff with the discussion forums and instant messages of Rapaport as they are analogous art along with the current invention which solve problems related to create the communication required for learning, and the combination would lead to interactions for the online courses with communication as taught in [0092] of Rapaport.



(F) As per claims 26 and 36, Karpoff teaches the computer-implemented method (As in claim 21), wherein the learner communicates live with the mentor (Karpoff: [As in claim 21, 0088 includes live interaction of students interpreted as learners and mentoring staff like teachers and administrators])
Karpoff does not teach utilizing an instant messaging session which is taught by Rapaport
Using instant messages. (Rapaport: [0693 applies instant messaging to communicate]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the communications between users of Karpoff with the instant messages of Rapaport as they are analogous art along with the current invention which solve problems related to create the communication required for learning, and the combination would lead to interactions for the online courses with communication as taught in [0092] of Rapaport.

(G) As per claims 27 and 37, Karpoff teaches the computer-implemented method, further comprising (As in claim 21): providing the learner with a direct mentor email channel that allows the learner to directly contact the mentor whenever the learner requires assistance. (Karpoff: [As in claim 21, 0021 includes the utilization of a system for direct contact between students and contacts for the courses, 0023 describes the various course contacts to include individuals mentoring and teaching the students who need their assistance in the course, 0171 has emails as a communication method and channel between users])


Karpoff does not teach providing expert advice which is taught by Rapaport
Giving expert advice and feedback (Rapaport: [0295 includes experts giving their expertise and advice and feedback])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the learning enhancement and enrichment of Karpoff with the expert advice and feedback of Rapaport as they are analogous art along with the current invention which solve problems related to create the environment and get information required for learning, and the combination would lead to information for learning by the user as taught in [0390] of Rapaport.

(I) As per claim 29 and 39, Karpoff teaches the computer-implemented method, further comprising (As in claim 21), communicating a mentor message to the learner, the mentor message including information about the mentor, and information about materials needed for the course. (Karpoff: [As in claim 21, 0021 includes the utilization of a system for direct contact between students and contacts for the courses, 0023 describes the various course contacts to include individuals mentoring and teaching the students in the course, 0056 includes the instructor information like name being shown, 0087 describes the materials for the course being displayed and transmitted])

(J) As per claim 30 and 40, Karpoff teaches the computer-implemented method (As in claim 21), further comprising: communicating information and times for upcoming live interactive sessions to the learner (Karpoff: [As in claim 21, 0088 includes live interaction of students interpreted as learners and mentoring staff like teachers and administrators, 0157 describes the communication of information between all users, 0110 describes the communication of times for the courses and teaching sessions])
Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150363473 A1
Liao; Ciya et al.
DIRECT ANSWER TRIGGERING IN SEARCH
US 20160000378 A1
Hall; David R. et al.
Human Health Property Monitoring System
US 20160012739 A1
Jafari; Ali
NETWORKING SYSTEMS AND METHODS FOR FACILITATING COMMUNICATION AND COLLABORATION USING A SOCIAL-NETWORKING AND INTERACTIVE APPROACH
US 20160071162 A1
OGAWA; Stuart et al.
Systems and Methods for Continuous Analysis and Procurement of Advertisement Campaigns
US 20150254998 A1
Daetwyler; Christof Jurg et al.
Training systems
US 20150243180 A1
Kim; Brom et al.
DYNAMIC CONTENT MANIPULATION ENGINE
US 20150170535 A1
Negash; Solomon et al.
STUDENT-DRIVEN SYSTEM TO FACILITATE POST-SECONDARY CAMPUS STUDY AMONG MULTIPLE USERS BASED ON A COMMON EDUCATIONAL FOCUS
US 20150120717 A1
KIM; Edward Dong-Jin et al.
SYSTEMS AND METHODS FOR DETERMINING INFLUENCERS IN A SOCIAL DATA NETWORK AND RANKING DATA OBJECTS BASED ON INFLUENCERS
US 20150072321 A1
Cohen; Martin L.
SYSTEMS AND METHODS FOR COMPUTERIZED INTERACTIVE TRAINING
US 20150005176 A1
KIM; Sung K. et al.
METHODS AND PROCESSES FOR NON-INVASIVE ASSESSMENT OF GENETIC VARIATIONS


14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY-MING WANG/Examiner, Art Unit 3683
4/7/2021                                                                                                                                                                                                        
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683